CHIEF JUSTICE WILLIAMS
delivered the opinion of the court:
The sole question in this case is, whether, if there be a cause of attachment against one co-defendant, under section 221, Civil Code, save for non-residency, an attachment by reason thereof should be allowed against the others, and we are asked to reverse and overrule the case of Mills vs. Brown, &c. (2 Met., 405.) That decision was rendered in the year 1859, and the Code, as then construed, has been permitted to stand without amendment, whatever might be said as to the then construction of this section, were it an original question; yet, after it has been acquiesced in for nine years, without legislative interposition, we are disinclined to overrule it.
*46All that can be said of that decision is, that this section of the Code is rather ambiguous, and either construction insisted on by the parties is not free from doubt.
Wherefore, the judgment is affirmed without damages, no supersedeas appearing.